Willson, J.
In January, 1881, Joe Spears was assassinated in the night, at his home in Lamar county. He lived alone in a shanty about one mile from Paris, and followed the occupation of butcher. He was possessed at the time of some money, and this fact was known to Jack Hancock, who was in his employ and lived near to him. The defendant was indicted for the murder, and on the 16th day of May, 1882, was found guilty of the charge by a verdict of a jury, and his punishment assessed *609at death. We have given the case that careful examination and consideration which its importance and its solemn consequences to the defendant demand. The indictment .is in due form, and the evidence, consisting in part of the voluntary confessions of the defendant, satisfactorily and "beyond any reasonable doubt establishes his guilt of the crime. The charge of the court is full and correct, applying the law to the facts lucidly and appropriately. We find no error in the proceedings and conviction. The defendant, in our opinion, has had a fair and impartial trial in accordance with the most rigid rules of the law. By his own deliberate and fiendish act he has forfeited his life, and the stern, but just mandate of the law must be enforced upon him. The judgment of the court below is affirmed.

Affirmed.